Citation Nr: 0713931	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-43 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel





INTRODUCTION

The veteran served on active duty in the Army National Guard 
from September 1989 to April 1990 and from September 1990 to 
June 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.

In various statements in support of his claim, as well as the 
April 2007 informal hearing brief, the veteran appears to 
have claimed service connection for a mental disorder and 
right leg disability as secondary to his service-connected 
nerve impingement.  As these claims have not been developed 
for appellate review, the Board refers them to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran currently has PTSD.

2.  The competent medical evidence does not demonstrate that 
the veteran's current back disability was incurred in or 
aggravated by his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2006).

2.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in October 2003 and December 
2004, a rating decision in December 2003; and a statement of 
the case in October 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the June 2006 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The VA requested 
service medical records from the Army National Guard, but was 
only able to secure service medical records dated from 
October 1990 to April 1991.  A request for additional service 
medical records dated from September 1989 to April 1990 was 
sent to the Records Management Center (RMC).  However, the 
RMC responded that they had no record of any additional 
service medical records.  The Board is aware that in such a 
situation it has a heightened duty to assist a claimant in 
developing his or her claim.  This duty includes the search 
for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  VA obtained 
medical examinations in relation to these claims.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated by the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2006).  ACDUTRA is 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval, or air service also includes any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated by the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means duty other 
than full-time prescribed for Reserves or the National Guard 
of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2006).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include: A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least two of five symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  DSM-IV, Diagnostic 
Code 309.81.
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 92 (1991).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).



Post-traumatic Stress Disorder

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for PTSD.  The competent medical 
evidence shows that the veteran does not currently have PTSD.

The veteran claims that he was exposed to combat stressors 
while serving in Operation Desert Shield/Desert Storm that 
support a diagnosis of PTSD.

The veteran's DD Form 214 lists his most significant duty 
assignment as wheel vehicle repairer and shows that he 
received the Army Service Ribbon and National Defense Service 
Medal/Army Lapel Button; awards that do not necessarily 
denote service in combat.  Service personnel records show 
that the veteran served in Saudi Arabia from October 1990 to 
September 1991.  The service medical records dated from 
October 1990 to April 1991 include an April 1991 redeployment 
examination report which is negative for any psychiatric 
disability.

A March 2003 VA mental health record shows that the veteran 
complained of nightmares, loss of sleep, irritability, and 
Gulf War flashbacks.  He reported that he served in Kuwait 
and Saudi Arabia as a tank mechanic and was subjected to 
nightly attacks by SCUD missiles and saw bodies in burned out 
vehicles.  He explained that he tried to avoid conversations, 
programs, and movies about the war, but watched war movies 
about once per month.  He stated that his main worries were 
over his financial situation, health, and his service 
connection, not his service in the Persian Gulf.  He 
preferred to be alone or with his son.  He denied suicidal 
ideation.  Hypervigilance was manifested in the form of 
insomnia, irritability, exaggerated startle response, and 
mildly impaired concentration.  He was easily angered, but 
denied problems with hypervigilance, or short-term memory.  
Upon examination, psychomotor behavior was within normal 
limits, as were speech rate and volume.  Mood was anxious and 
dysphoric.  Affect, although appropriate to thought content, 
was mildly restricted in range and intensity.  Thought 
processes were coherent and logical, without indication of 
formal thought disorder.  Hallucinations, delusions, and 
other psychotic phenomena were denied, as were suidical and 
homicidal ideation.  Insight and judgment were fair.  His 
condition was diagnosed as Axis I post-traumatic stress 
syndrome (PTSS); anxiety D/O (disorder) NOS (not otherwise 
specified); and depressive D/O NOS.  The examiner opined that 
he lacked sufficient avoidance/numbing symptomatology to meet 
the criteria for a PTSD diagnosis.  The examiner further 
opined that the veteran's main concerns were for his health 
and finances, as opposed to memories of the Persian Gulf War, 
which suggested that he had PTSS (post-traumatic stress 
syndrome), not PTSD.

A September 2003 VA mental health record restates that the 
veteran's main concern was his financial situation.  He was 
still distressed by recurrent thoughts of the Gulf War and 
sleep was poor.  He could watch war related programs or hear 
people talk about the war, but tried to stay busy during the 
day.  He did not endorse any OCD (obsessive-compulsive 
disorder) symptoms or psychotic symptoms and denied suicidal 
and homicidal ideations.  He reported some anxiety.  Upon 
examination, he had depressed mood; blunted affect, logical 
thought process without suicidal or homicidal ideations; long 
term and short term memory and immediate recall were 
adequate; judgment was intact; insight was fair.  His 
condition was diagnosed as Axis I depression, NOS; anxiety 
D/O, NOS; and PTSD features.

In April 2004, he reported an improvement in his PTSD 
symptoms.  He was less agitated and angry.  His depression 
and insomnia had improved.  He was not suicidal or homicidal.  
He was oriented to time, place, person, and situation; speech 
was normal for rate, volume, and articulation; thought 
process was goal-directed; suicidal and homicidal ideation 
was not present; insight was normal; and judgment was intact.  
His diagnosis remained that of Axis I depression, NOS; 
anxiety D/O, NOS; and PTSD features.

In October 2005, the veteran underwent a VA mental 
examination at which time his chief complaint was depression 
associated with resulting pain from his nerve impingement.  
The examiner stated that the veteran's history of trauma met 
the DSM-IV stressor criteria.  However, the veteran had only 
mild numbing symptomatology and manifested hypervigilance in 
the form of insomnia, irritability, exaggerated startle 
response, and mildly impaired concentration.  The examiner 
opined that the veteran displayed some PTSD symptoms, but 
lacked sufficient avoidance and numbing to meet the criteria 
for a PTSD diagnosis.  His condition was diagnosed as 
depression, NOS, directly related to the veteran's service-
connected nerve impingement injury.

The record contains no post-service medical records 
demonstrating that the veteran currently suffers from PTSD 
that meets the requirements of 38 C.F.R. § 4.125 and DSM-IV.  
The Board recognizes the veteran's own assertions that he has 
PTSD that is related to service.  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as one relating to medical causation 
and etiology that requires a clinical examination by a 
medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, the veteran's own 
assertions do not constitute competent medical evidence that 
the veteran currently has PTSD.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of 
evidence showing a current diagnosis of PTSD, service 
connection cannot be granted.  38 C.F.R. § 3.304(f).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for PTSD, is denied.

Back Disability

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for a back disability on a 
direct basis.  38 C.F.R. §§ 3.303, 3.304.

The service medical records are void of findings, symptoms, 
complaints, or a diagnosis of a back disability.

A February 2003 VA medical record notes a history of back 
pain since 1993, when the veteran underwent right inguinal 
hernia surgery.  Upon examination, the impression was right 
inguinal neuropathy with secondary back pain.

In October 2003, the veteran underwent a VA general medical 
examination.  Radiographs of the lumbosacral spine did not 
show any evidence of degenerative changes.  An MRI of the 
lumbosacral spine was unremarkable; there was no evidence of 
degenerative disc disease throughout the lumbosacral spine, 
and no evidence of disc herniation, central canal or 
neuroforaminal stenosis.  The examiner noted a long history 
of chronic pain secondary to nerve entrapment due to repair 
of the inguinal hernia.

A June 2005 VA treatment record shows complaints of worsening 
lower back pain extending to the medial thigh and down to the 
bottom of the veteran's right foot.  His condition was 
assessed as radiculopathy of the LS (lumbosacral) spine.  
Upon a July 2005 MRI examination, the veteran's condition as 
diagnosed as DJD (degenerative joint disease) and he was 
fitted for a lumbar support.  

In October 2005, the veteran presented for a VA spine 
examination with complaints of back pain.  His condition was 
diagnosed as degenerative disc disease, thoracic and lumbar 
spine, with right sciatica.

In June 2006, he presented for VA chiropractic care with mild 
central lumbar pain with radiation from right lateral hip 
pointer along the anterolateral right thigh proximal to the 
knee, the onset of which occurred soon after the 1993 hernia 
operation.  He also had intermittent right foot numbness.  
His condition was diagnosed as pelvic, spine, and femur 
segmental joint dysfunction

The Board recognizes the contentions of the veteran, his 
mother, and his sister as to the diagnosis and relationship 
between his service and his back disability.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As laypersons, however, 
they are not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis, or an opinion 
relating to medical causation and etiology that requires a 
clinical examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, their 
assertions do not constitute competent medical evidence that 
the veteran's back disability was incurred in or aggravated 
by his service.  While the competent medical evidence does 
show that the veteran now suffers from a back disability, 
there is no evidence of record demonstrating that the veteran 
had any event or injury in service relating to his back.  In 
addition, the service medical records are void of any 
findings, symptoms, complaints, or diagnosis of a back 
disability.  To the extent that the veteran complains of any 
pain related to the service-connected nerve impingement 
related to the right inguinal hernia, that pain would be 
rated with that service-connected disability.  Pain itself is 
not a disability for VA purposes.  The Court has held that a 
symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  Without a pathology to which the 
symptoms of reduced lung function can be attributed, there is 
no basis to find a lung disorder for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted); dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).

The evidence in this case does not show that the veteran has 
any back disability that was incurred in or aggravated by 
service.  The competent evidence of record does not relate 
the veteran's current back disability to his service.  
Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim and service 
connection for a back disability is denied.




ORDER

Entitement to service connection for PTSD is denied.

Entitlement to service connection for a back disability is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


